NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0064n.06

                                          No. 13-1430

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Jan 24, 2014
UNITED STATES OF AMERICA,                          )                      DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellee,                         )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE EASTERN DISTRICT OF
TONY ORAHA JARJIS,                                 )       MICHIGAN
                                                   )
       Defendant-Appellant.                        )
                                                   )
                                                   )


       BEFORE: ROGERS, McKEAGUE, and WHITE, Circuit Judges.


       PER CURIAM. Tony Oraha Jarjis, a federal prisoner, appeals through counsel the

sentence imposed following his guilty plea to a charge of wire fraud.

       Jarjis ran a convenience store in Saginaw, Michigan, which came to the attention of the

government due to its extremely high redemption of benefits under the Women, Infants, and

Children (WIC) program and Supplemental Nutritional Assistance Program (SNAP).                An

undercover investigation revealed that Jarjis would purchase WIC and SNAP benefits from

customers for less than their full value in cash and then claim reimbursement from the

government for the full value of the benefits. Jarjis entered a guilty plea to one count of wire

fraud under a written plea agreement that left the amount of restitution to the district court. At

the sentencing hearing, the district court addressed the issue of the amount of restitution Jarvis

owed the WIC and SNAP programs. The government presented three methods of calculating the

amount: a comparison between the numbers from the store before the scheme was discovered
No. 13-1430
United States v. Jarjis

and those from the store after Jarjis knew he had been caught, a comparison with similar stores in

the same area, and a comparison with stores state-wide. All three methods arrived at amounts

over $200,000. The district court used the second method, after removing the figures from two

outlying stores, to the benefit of Jarjis, in arriving at a figure of $288,770.

        On appeal, Jarjis argues that the district court used improper methodology to calculate the

amount of loss and that the amount of restitution was required to be established beyond a

reasonable doubt. Alternatively, he argues that the amount of restitution in this case was not

established even by a preponderance of the evidence.

        Jarjis cites Southern Union Co. v. United States, 132 S. Ct. 2344, 2350 (2012), in support

of his argument that the amount of restitution had to be proven beyond a reasonable doubt. That

case held that facts that increase the amount of a fine beyond the statutory maximum must be

found beyond a reasonable doubt. However, this court has held that the requirement of proving

facts beyond a reasonable doubt does not apply to restitution, both because restitution has no

statutory maximum and because the Mandatory Victim Restitution Act mandates that judges

determine the amount. United States v. Sosebee, 419 F.3d 451, 461-62 (6th Cir. 2005). Even

after the Southern Union decision, other circuits have continued to hold that the requirement of

finding facts beyond a reasonable doubt does not apply to restitution. See United States v.

Green, 722 F.3d 1146, 1150-51 (9th Cir. 2013); United States v. Wolfe, 701 F.3d 1206, 1216-17

(7th Cir. 2012), cert. denied, 133 S. Ct. 2797 (2013); United States v. Day, 700 F.3d 713, 732

(4th Cir. 2012), cert. denied, 133 S. Ct. 2038 (2013). Therefore, we reject the argument that the

amount of restitution had to be proven beyond a reasonable doubt.

        Jarjis argues that, in the alternative, the district court’s finding of the amount of

restitution in this case did not even satisfy the preponderance of the evidence standard. We


                                                  -2-
No. 13-1430
United States v. Jarjis

review a determination of the amount of restitution for an abuse of discretion. United States v.

Reaume, 338 F.3d 577, 585 (6th Cir. 2003). No abuse of discretion is apparent in this case,

where the district court had three methods of calculating the amount of restitution, each of which

yielded a similar number, thus supporting their accuracy. Jarjis has not shown that the district

court’s calculation was inaccurate or outside the realm of permissible computations. See United

States v. Jackson, 25 F.3d 327, 330 (6th Cir. 1994).

       Accordingly, we affirm the district court’s judgment.




                                               -3-